DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022, has been entered.
Claims 14, 15, 17, 19 and 27-35 are currently pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 17, 19 and 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2014/0099403; cited on IDS).
Regarding claims 14 and 15, Prakash et al. teach consumable compositions comprising sweetener blends, including zero-calorie beverages [0539, 0543, 0573].  Prakash et al. do not specifically teach a quaternary blend of rebaudiosides as claimed.  However, they teach that preferably rebaudioside X is in a “particularly desirable” sweetener composition comprising additional rebaudiosides including all of A, B and D [0026].  Prakash et al. specifically teach reb X (i.e., Reb M) as a part of a mixture of steviol glycosides, where the steviol glycosides include rebaudiosides A, B and D [0236].  They further teach blends of rebaudiosides A, D and X, and rebaudiosides A, B and X [0257-0258].  Therefore, as it was known to combine multiple rebaudiosides to provide sweetener compositions, it would have been obvious to have provided a quaternary blend that is also a sweetener composition comprising rebaudiosides A, B, D and M.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a sweetening composition given than all of the claimed rebaudiosides are known to be included in sweetening compositions.
Regarding the amounts of the rebaudiosides, Prakash et al. teach beverages comprising sweetener blends of rebaudioside X, A, and D, and rebaudiosides X, B and D.  In the blend of X, A and D, A and D together are from 5 to 40% by weight of the sweetener component, with the balance being X [0585].  In the blend of X, B and D, B and D together are from 5 to 40% by weight of the sweetener component, with the balance being X [0586].  Therefore, while Prakash et al. do not specifically teach percentages as claimed, given that the blends of Prakash et al. include smaller amounts of the rebaudiosides A, B and D, with the balance of the sweetener composition comprising rebaudioside X, it would have been obvious to have provided a composition as claimed, where A, B and D are present in the composition at about a 1:1:1 ratio to provide about 50% of the composition while the balance (~50+%) was rebaudioside X.  This would have required no more than routine experimentation, as Prakash et al. teach rebaudioside X as the “primary” component of their blends, and would have been expected to provide a quaternary composition as claimed.
Prakash et al. teach the inclusion of ternary blends in beverages in amounts of 50 ppm to about 600 ppm [0585-0586].  This encompasses the claimed range.  Therefore, it would have been obvious to have included a similar amount of a quaternary blend of rebaudiosides in a beverage composition in order to provide the resultant beverage with the desired level of sweetness.  This would have required no more than routine experimentation, where the claimed amounts are consistent with the amounts reported in the prior art for inclusion in beverages.
Regarding claim 17, Prakash et al. teach rebaudiosides A, B and D in a range from about 10 ppm to about 500 ppm in a beverage, and rebaudioside X at about 200 ppm [0585-0586].  Therefore, while Prakash et al. do not teach a beverage with all four rebaudiosides, given that the amounts claimed for each of the rebaudiosides fall within the amounts taught by the prior art, it would have been obvious to have included a similar amount of a quaternary blend of rebaudiosides in a beverage composition in order to provide the resultant beverage with the desired level of sweetness.  This would have required no more than routine experimentation, where the claimed amounts are consistent with the amounts reported in the prior art for sweetening beverages.
Regarding claim 19, Prakash et al. do not specifically speak to the sucrose equivalence of a quaternary blend.  However, they teach rebaudioside X is present in an effective amount to provide greater than 10% sucrose equivalence [0240], and they go on to state that the amount of reb X in the sweetener composition may vary to impart the desired sweetness [0241].  Therefore, it would have been obvious to have included the quaternary blend of rebaudiosides in an amount to impart greater than about 9% sucrose equivalence where this level of sweetness was desired in the resultant beverage.  This would have required no more than routine experimentation, as Prakash et al. teach that the amounts of the rebaudiosides may vary to impart the desired sweetness.
Regarding claims 27 and 28, Prakash et al. teach beverages comprising their sweetener blends, where the beverages have a pH between about 2.5 to 4.2, falling within the claimed ranges [0574, 0576, 0580-0586].
Regarding claims 29 and 30, Prakash et al. teach carbonated beverages, including enhanced sparkling beverages, cola, ginger-also, soft drinks and root beer [0539].  Therefore, it would have been obvious to have included a quaternary blend of sweeteners in carbonated beverages as claimed as Prakash et al. teach the same carbonated beverages comprising blends of rebaudiosides.
Regarding claims 31 and 32, Prakash et al. teach non-carbonated beverages including fruit-flavored juice, vegetable-flavored juice, sports drinks, energy drinks, enhanced water drinks, enhanced water with vitamins, near water drinks, coconut water, black tea, green tea, red tea, oolong tea, coffee, beverages containing cereal extracts, smoothies and combinations thereof [0539].
Regarding claims 33 and 34, Prakash et al. teach beverages comprising caffeine, [0550], as well as functional ingredients such as vitamins, minerals, antioxidants, preservatives, glucosamine, polyphenols and combinations thereof [0564].
Regarding claim 35, Prakash et al. teach citric acid matrices as suitable for their beverage [0541].

Response to Amendment

The declaration under 37 CFR 1.132 filed April 7, 2022, is insufficient to overcome the rejection of all claims based upon Prakash et al. as set forth in the last Office action because:  the declaration fails to show convincing evidence of unexpected results arising from the claimed quaternary blend of sweeteners sufficient to outweigh the prima facie case of obviousness set forth.
Looking to the results provided in the declaration, it appears that for nearly all of the blends compared (ternary vs. quaternary) and at the different concentrations (e.g., 250 ppm vs. 400 ppm or 600 ppm), the results obtained were not statistically different.  One sample was prepared falling within the claimed parameters, a blend containing 60% reb M, 10% reb B, 15% reb D and 15% reb A (all % by weight).  This sample was included in a citric acid matrix at 250 ppm.  Samples with the same quaternary blend were also tested in a citric acid matrix at 400 ppm and 600 ppm.  
Comparative samples utilized in the first study at 250 ppm were a ternary blend containing 60% reb M, 20% reb D and 20% reb B, and a second ternary blend containing 60% reb M, 20% reb D and 20% reb A.  Comparative samples utilized in the first study at 600 ppm were a ternary blend containing 75% reb M, 12.5% reb D and 12.5% reb B, and a second ternary blend containing 50% reb M, 25% reb D and 25% reb A.
Comparative samples utilized in the second study at 250 ppm were a ternary blend containing 75% reb M, 12.5% reb D and 12.5% reb B, and a second ternary blend containing 50% reb M, 25% reb D and 25% reb A.  Comparative samples utilized in the second study at 400 ppm were a ternary blend containing 75% reb M, 12.5% reb D and 12.5% reb B, and a second ternary blend containing 50% reb M, 25% reb D and 25% reb A.
Looking to the results shown for the first study at 250 ppm total concentration, the only statistically significant differences seen are for the “sweetness” and the “flavor.”  However, for both the sweetness and the flavor, the difference between the blend of M/B/A/D is not significantly different from the blend of M/B/D, and the blend of M/B/D is not significantly different from the blend of M/D/A.  Further, while the sweetness of the quaternary blend may be “better” than the other samples, the licorice flavor of the quaternary blend is higher.  Depending on the type of beverage in which the blend is to be included, the higher licorice flavor may be considered detrimental such that the quaternary blend would be less preferred to a ternary blend that does not have such a strong licorice flavor.  Further, where the bitterness and mouthfeel of the quaternary and ternary blends are not different, it cannot be said that the quaternary blend provides an unexpected result sufficient to outweigh the teachings of Prakash et al., where the ternary blends are specifically taught, and the suggestion of including additional rebaudioside sweeteners is made, and where it is well known in the art to experiment and provide different blends of sweeteners depending on the final beverage matrix.
Looking to the results of the second study, there were almost no differences between the quaternary blend and the ternary blends, at both the 250 ppm and 400 ppm concentrations.  The only difference shown was at 250 ppm for the mouthfeel “filmy/coating”, with there being a difference between the blend of M/B/A/D and M/D/A, but the blend of M/B/D is not significantly different from either the blend of M/D/A or the blend of M/B/A/D.  As stated above, given that it is well known in the sweetener art to blend different sweeteners depending on the final beverage matrix in which the sweetener composition is to be included, to show that one blend according to the instant invention provides a “different” result in one of 13 parameters when tested in a “citric acid matrix” is not sufficient to outweigh the prima facie case of obviousness set forth above.  Again, depending on the type of beverage in which the blend is to be included, the “filmy coating” rating may or may not be considered detrimental such that the quaternary blend would be less preferred to a ternary blend.
Therefore, the showings in the declaration are not convincing evidence of unexpected results sufficient to overcome the prior art rejection as set forth above.

Response to Arguments

Applicant's arguments filed April 7, 2022, have been fully considered but they are not persuasive.
Applicant once more points to Example 1 in the instant specification to support the argument that the claimed quaternary blend of sweeteners provides improved sweetness with decreasing bitterness compared to the tertiary blends of sweeteners taught by the applied prior art of Prakash et al. (Remarks, pp. 4-5).
These showings remain unconvincing to overcome the rejection over Prakash et al.  It is again noted that the claims are not commensurate in scope with the showings.  The showings in example 1 are in a “mock beverage preparation” with water, citric acid and potassium citrate.  This is not commensurate in scope with the range of beverages claimed in claim 32.  Further, the amount of the quaternary blend included in the beverage is 250 ppm, which is at the upper end of the claimed range (0.025 g steviol glycosides/100 g total = 25 mg/0.1 kg = 250 mg/kg=250 ppm).  It is unclear if the blend would have the same “superior” effects if included in a beverage in an amount at the lower end of the range.
Applicant points to the 1.132 declaration with additional data comparing quaternary and ternary blends of rebaudioside sweeteners.  Applicant notes that at 600 ppm the quaternary blend was “significantly” worse than the ternary blend of reb M/B/D (Remarks, pp. 5-6).
The declaration was carefully considered and is addressed above in the “Response to Amendment” section.
Regarding the quaternary blend being “significantly” worse at 600 ppm, it is noted that the difference was seen in only 1 of 13 categories, and only with M/B/D.  There is no significant difference between the quaternary blend and the ternary blend of M/D/A.  Further, as discussed above, depending on the beverage matrix and the qualities one is looking for in the finished beverage, the fact that the sweetness onset in the quaternary blend at 600 ppm is lower than the ternary blends is not sufficient to outweigh the prima facie case of obviousness set forth.  The examiner also notes that previous sets of claims (e.g., claims filed September 10, 2020) examined in the instant application were to a zero-calorie beverage comprising 500 to 600 ppm of the quaternary blend of rebaudiosides.  Therefore, to now say that 600 ppm of the quaternary blend is not acceptable as a sweetener is not convincing to overcome the applied prior art where 600 ppm of the quaternary blend was previously considered part of the invention and where one of ordinary skill, based on the disclosure in Prakash et al. of 50 ppm to 600 ppm for rebaudioside blends, would have been able to determine the amount of rebaudioside blend to include in order to provide the resultant beverage with the desired organoleptic properties.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791